Exhibit 10.5

RESTRICTED UNIT AGREEMENT

(Ratable Period of Restriction Ends in Thirds; Code 162(m) Goals)

[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), you [name] were granted [number] Restricted Units. Your
Restricted Units are subject to the terms and conditions of this Restricted Unit
Agreement (this “Agreement”) and the MetLife, Inc. 2015 Stock and Incentive
Compensation Plan (the “Plan”). Any payment due under this Agreement may be made
by any one or more Affiliates (the “Paying Affiliate”).

1. Standard Settlement Terms.

(a) The terms of this Section 1 shall be referred to as the “Standard Settlement
Terms” and will apply to your Restricted Units except in so far as Sections 2,
3, or 14 apply.

(b) The Period of Restriction for your Restricted Units will end in stages on
the first three anniversaries of the Grant Date. Each portion of your Restricted
Units subject to a different Period of Restriction shall be referred to as a
“Unit Tranche” and during its Period of Restriction as an Outstanding Unit
Tranche.” The Period of Restriction for one-third (1/3) of your Restricted Units
(rounding down to the nearest whole number of Restricted Units, the “First Unit
Tranche”) will begin on the Grant Date and end on the first anniversary of the
Grant Date. The Period of Restriction for one-third (1/3) of your Restricted
Units (rounding down to the nearest whole number of Restricted Units, the
“Second Unit Tranche”) will begin on the Grant Date and end the second
anniversary of the Grant Date. The Period of Restriction for each of your
Restricted Units not included in either the First or the Second Unit Tranches
(the “Third Unit Tranche”) will begin on the Grant Date and end the third
anniversary of the Grant Date.

(c) Each Unit Tranche will be due and payable after the conclusion of the Period
of Restriction applicable to that Unit Tranche only if the Committee determines
in writing that the Company met one or more of the Section 162(m) Goals for the
calendar year immediately preceding the end of that Period of Restriction. If
the Committee makes such a determination with respect to such goals, your
Restricted Units will be due and payable in cash equal to the Closing Price on
the last day of the Period of Restriction, and will be due and payable at the
time specified in Section 8. The “Section 162(m) Goals” shall be the following:

(1) Positive Company Adjusted Income for the calendar year immediately preceding
the end of the Period of Restriction.

(2) Positive Company Total Shareholder Return for the calendar year immediately
preceding the end of the Period of Restriction.

(3) For purposes of this Section 1(c), the following definitions shall apply:

(a) “Adjusted Income” means income from continuing operations before provision
for income tax, excluding net investment gains (losses) (determined in
accordance with Section 3(a) of Article 7.04 of SEC Regulation S-X), which
includes total net investment gains (losses) and net derivatives gains (losses).

(b) “Total Shareholder Return” means the change (plus or minus) from the Initial
Closing Price to the Final Closing Price, plus dividends (if any) actually paid
on Shares on a



--------------------------------------------------------------------------------

reinvested basis during the applicable period. “Initial Closing Price” means the
average Closing Price for the twenty (20) trading days prior to the first day of
the applicable period. “Final Closing Price” means the average Closing Price for
the twenty (20) trading days prior to and including the final day of the
applicable period.

2. Change of Status. The terms of this Section 2 describe how various events
affect a Unit Tranche during its Period of Restriction, subject to Section 14.
For purposes of this Section 2, your transfer between the Company and an
Affiliate, or among Affiliates, will not be a termination of employment, but any
other termination of employment with the Company or any of its Affiliates
(including the end of your employer’s status as an Affiliate) will be a
termination of employment. The terms of this Section 2 shall apply as provided,
except as otherwise determined by the Committee.

(a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, or under another plan or arrangement designated for this purpose
by the Committee, then (subject to Section 2(g)) Standard Settlement Terms will
continue to apply to your Outstanding Unit Tranches. Once this Section 2(a)
applies, then none of Sections 2(b), (c) or (f) will apply to your Outstanding
Unit Tranches, even if you subsequently return to active service.

(b) Death. In the event that your employment with the Company or an Affiliate
terminates due to your death, each of your Outstanding Unit Tranches will be due
and payable in the form of Shares (or cash at a value equal to the Closing Price
on the date of your death, if so determined by the Committee). Any payment will
be made at the time specified in Section 8.

(c) Post-Employment Award Continuation.

(1) If your employment with the Company or an Affiliate terminates (other than
for Cause) on or after your Rule of 65 Date, then (subject to Section 2(g)), the
Standard Settlement Terms will continue to apply to your Outstanding Unit
Tranches; provided that, if the Committee finds that, any time during the Period
of Restriction, you have made statements that damage, disparage, or otherwise
diminish the reputation or business of the Company. any of its Affiliates, or of
any their respective employees, officers, directors, products, or services, with
the exception of truthful statements that are compelled by law or otherwise
authorized pursuant to legal or administrative processes, your Outstanding Unit
Tranches shall be forfeited.

(2) For this purpose:

(a) the “Rule of 65 Date” means the date that the sum of your total completed
years of age plus total Service is equal to or greater than sixty-five (65), so
long as your Service is equal to or greater than five (5); and

(b) “Service” means the aggregate number of completed years of employment with
the Company and its Affiliates (solely during your employer’s status as an
Affiliate), as conclusively determined by the Company without regard to any
later determinations or findings regarding your employment status by any third
party.

(d) Reserved.

 

2



--------------------------------------------------------------------------------

(e) Termination for Cause. In the event that your employment with the Company or
an Affiliate terminates for Cause, your Outstanding Unit Tranches will be
forfeited immediately.

(f) Other Termination of Employment. If none of Sections 2(a) through
(e) applies, each of your Outstanding Unit Tranches will be forfeited
immediately upon your termination of employment.

(g) Forfeiture Under Conditions Potentially Covered by Code Section 457A.

(1) Unless the Committee determines otherwise, this Section 12(g) will apply to
the extent that:

(a) Sections 2(a) or (c) apply to your Outstanding Unit Tranches;

(b) the Company determines that you provided services to the Company or an
Affiliate through an entity that would be deemed to be a “nonqualified entity”
under Code Section 457A for any of the Period of Restriction (such period, the
“457A Period”); and

(c) the Company determines that Code Section 457A potentially applies to your
Outstanding Unit Tranches.

(2) To the extent that this Section 12(g) applies to your Outstanding Unit
Tranches:

(a) the pro rata portion of that Unit Tranche represented by the 457A Period as
a portion of the period from the Grant Date to the end of the Period of
Restriction for the Unit Tranche (the “457A Portion”) will be forfeited upon
your termination of employment, unless the Company or an Affiliate offers you
the opportunity to certify that you were not, during any portion of the Period
of Restriction, subject to income tax by the United States of America (the
“United States”) and you so certify; and

(b) that Unit Tranche, other than the 457A Portion, will be subject to Sections
2(a) or (c) as otherwise applicable.

3. Change of Control.

(a) The terms of this Section 3 describe how a Change of Control will affect an
Outstanding Unit Tranche during its Period of Restriction. If a Change of
Control occurs prior to any of the events described in Section 2, or subsequent
to the events described in Section 2(a) or (c), this Section 3 will supersede
the terms of Section 2. If any of the events described in Section 2(b), (e), or
(f) occurs prior to a Change of Control, the terms of Section 2(b), (e), or
(f) will supersede the terms of this Section 3.

(b) Except as provided in Section 3(c), and unless otherwise prohibited under
law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Outstanding Unit Tranches will be due and payable in the
form of cash equal to the number of your Outstanding Unit Tranches multiplied by
the Change of Control Price. Any payment will be made at the time specified in
Section 8. The terms of Section 2(g), except for Section 2(g)(2)(b), shall apply
to such a payment, provided, however, that the Company or an Affiliate shall
offer you the opportunity to certify as described in Section 2(g)(2)(a).

 

3



--------------------------------------------------------------------------------

(c) The terms of Section 3(b) will not apply to your Outstanding Unit Tranches
if the Committee reasonably determines in good faith, prior to the Change of
Control, that you have been granted an Alternative Award for your Outstanding
Unit Tranches pursuant to Section 15.2 of the Plan. Any such Alternative Award
shall not accelerate the timing of payment or otherwise violate Code
Section 409A and shall substantially replicate the terms of Section 2(g), except
for Section 2(g)(2)(b), provided, however, that the Company or an Affiliate
shall be required to offer you the opportunity to certify as described in
Section 2(g)(2)(a).

4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Restricted Units, and all rights
with respect to your Restricted Units are exercisable during your lifetime only
by you.

5. Estate. Benefits remaining unpaid at your death will be paid to your estate,
except as otherwise required by law.

6. Tax Withholding. The Company or an Affiliate may withhold amounts it
determines are necessary to satisfy tax withhold responsibilities by withholding
amounts from payment made under this Agreement, or from other payments due to
you to the extent permissible under law, an amount sufficient to satisfy the
minimum statutory United States, state, local or other applicable tax
withholding requirements. The Company will defer payment until this requirement
is satisfied.

7. Adjustments. The Committee will make appropriate adjustments in the terms and
conditions of your Restricted Units as provided in Section 4.2 of the Plan, and
may make adjustments in the terms and conditions of your Restricted Units as
provided in Section 16.2 of the Plan. The Committee’s determinations in this
regard will be conclusive.

8. Timing of Payment.

(a) To the extent applicable, this Agreement is intended to comply with Code
Section 409A and shall be interpreted accordingly.

(b) If payment is due and payable under Section 2(b), it will be made upon your
death.

(c) If payment is due and payable under Section 3(b), and the Change of Control
that causes payment to be due and payable is a “change of control” as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
after the Change of Control. If payment is due and payable under Section 3(b),
and the Change of Control that causes payment to be due and payable is not a
“change of control” as defined under Code Section 409A, such sum shall be paid
to you at the time determined under Section 8(d).

(d) If payment is due and payable under the Standard Settlement Terms, payment
will be made by March 15 of the calendar year after the expiration of the
applicable Period of Restriction for the Unit Tranche; provided, however, that
if you were given the opportunity to defer payment under an applicable deferred
compensation plan offered by the Company or an Affiliate, such as may have
occurred in connection with the beginning of your employment, and chose to defer
payment, then payment will be made at the time determined under that plan.

 

4



--------------------------------------------------------------------------------

9. Closing Price. For purposes of this Agreement, Closing Price will mean the
closing price of a Share as reported in the principal consolidated transaction
reporting system for the New York Stock Exchange (or on such other recognized
quotation system on which the trading prices of the Shares are quoted at the
relevant time), or in the event that there are no Share transactions reported on
such tape or other system on the applicable date, the closing price on the
immediately preceding date on which Share transactions were reported. Closing
Price shall constitute “Fair Market Value” under the Plan for all purposes
related to your Restricted Units.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of New York, to which jurisdiction the
Company and you consent.

12. Miscellaneous.

(a) For purposes of this Agreement, “Committee” includes any direct or indirect
delegate of the Committee as defined in the Plan and (unless otherwise
indicated) the word “Section” refers to a Section in this Agreement. Any other
capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.

(b) Any determination or interpretation by the Committee pursuant to this
Agreement will be final and conclusive. In the event of a conflict between any
term of this Agreement and the terms of the Plan, the terms of the Plan control.
This Agreement and the Plan represent the entire agreement between you and the
Company, and you and all Affiliates, regarding your Restricted Units. No
promises, terms, or agreements of any kind regarding your Restricted Units that
are not set forth, or referred to, in this Agreement or in the Plan are part of
this Agreement. In the event any provision of this Agreement is held illegal or
invalid, the rest of this Agreement will remain enforceable.

(c) Your Restricted Units are not Shares and do not give you the rights of a
holder of Shares. You will not be credited with additional Restricted Units on
account of any dividend paid on Shares.

(d) The Committee may, in its discretion, settle your Restricted Units in the
form of Shares. To the extent the Committee does so, the Committee may, in its
discretion, require you at any time to immediately sell Shares you acquire under
this Agreement, in which case, the Company shall have the authority to issue
sales instructions in relation to such Shares on your behalf. No Shares will be
issued or no cash will be paid if that issuance or payment would result in a
violation of applicable law, including United States securities laws and any
other applicable securities laws.

 

5



--------------------------------------------------------------------------------

(e) Payment pursuant to your Restricted Units is subject to all applicable laws,
rules and regulations, and to any approvals by any governmental agencies or
national securities exchanges as may be required. The Company’s grant of
Restricted Units to you is not intended to be a public offering of securities
outside the United States, and the Company has not submitted any registration
statement, prospectus, or other securities filing with authorities outside the
United States, except where required by law. Your Restricted Units have not
been, and will not be, reviewed by or registered with any securities authorities
outside the United States, including but not limited to the securities
authorities of Argentina. To the extent applicable, in accordance with Circular
99 of 2001, from Chile’s Superintendence of Securities, the grant of the
Restricted Units hereunder is not intended to be a public offering of securities
in Chile but instead is intended to be a private placement. To the extent this
is a private placement in Chile, the Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities,
and the Plan is not subject to the supervision of any securities authorities in
Chile. This Agreement and all other materials pertaining to your Restricted
Units have not been reviewed by any regulatory authority in Hong Kong. You are
advised to exercise caution in relation to this offer. If you have any doubts
about any of the contents of the materials pertaining to your Restricted Units,
you should obtain independent professional investment advice.

(f) You agree to repatriate all payments under this Agreement (or cash
attributable to Shares you acquire under this Agreement) to the extent required
under any applicable legal requirements, such as foreign exchange rules and
regulations in your country of residence or country of employment.

(g) Your Restricted Units are subject to the Company’s performance-based
compensation recoupment policy in effect from time to time.

(h) Regardless of any action the Company or any Affiliate takes with respect to
any or all tax withholding (including social insurance contributions and payment
on account obligations, if any), you acknowledge that the ultimate liability for
all such taxes is and remains your responsibility (or that of your beneficiary
or estate) and that neither the Company nor any Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any of your Restricted Units, including the
grant or payment on account of the Restricted Units, and that neither the
Company nor any Affiliate commits to structure the terms of the grant of or any
aspect of any Restricted Units to reduce or eliminate your (or you estate’s or
any heir’s) liability for such tax. You agree to take any and all actions as may
be required to comply with your personal tax obligations.

(i) If you are resident and/or employed in a country that is a member of the
European Union, this Agreement is intended to comply with the provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the
“Equal Treatment Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement are invalid or
unenforceable, in whole or in part, under the Equal Treatment Rules, the
Committee, in its sole discretion, shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

(j) You agree that this Agreement and any other documents related to the Plan or
your Restricted Units are to be presented to you in English, except where
prohibited by law. If any such document is translated into a language other than
English, the English version will control, to the extent permitted by applicable
law.

 

6



--------------------------------------------------------------------------------

(k) The collection, processing and transfer of your personal data (collectively
“Data Handling”) is necessary for the Company’s administration of the Plan, this
Agreement and your Restricted Units, and such Data Handling shall be done
consistent with applicable law, the data privacy consents, if any, signed by
you, the terms of your employment contract (if any) and/or your local company’s
governing policies with respect to data privacy.

(l) In accepting this Agreement, you acknowledge, to the extent allowed by law,
that:

(1) the Plan and this Agreement are each established voluntarily by the Company
and its Affiliates, and that each is discretionary in nature and may be
modified, suspended or terminated at any time, as provided in the Plan and this
Agreement, respectively, and such change or the end of your participation in the
Plan shall not constitute a change or impairment of the terms and conditions of
your employment or give rise to any liability to you;

(2) the grant of your Restricted Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Units, or benefits in lieu of Restricted Units, even if Restricted Units have
been granted repeatedly in the past;

(3) all decisions with respect to future Restricted Unit grants, if any, will be
at the discretion of the Committee, including, but not limited to, the timing of
any grants, the number of Restricted Units and vesting provisions;

(4) your participation in the Plan is voluntary;

(5) the Restricted Units are an extraordinary item which is outside the terms
and conditions of your employment and the scope of your employment contract, if
any;

(6) the Restricted Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(7) the Restricted Unit grant will not be interpreted to form an employment
contract or relationship with any Affiliate or the Company, and you are not an
employee of the Company;

(8) the future Closing Price of Shares is unknown and cannot be predicted with
certainty;

(9) to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Restricted Units or
diminution in value of the Restricted Units and you irrevocably release the
Company and each Affiliate from any such claim that may arise;

(10) in the event of the termination of your employment, neither your
eligibility, nor any right to receive Restricted Units, nor any period within
which payment may be made on

 

7



--------------------------------------------------------------------------------

account of your Restricted Units, if any, will be extended beyond the period
specified under this Agreement by any notice period mandated under law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of the termination of your
employment, your right to payment on account of your Restricted Units, if any,
will not be extended by any notice period mandated under law; and

(11) you have been granted Restricted Units as a consequence of the commercial
relationship between the Company and the Affiliate that employs you, and the
Affiliate that employs you is your sole employer.

(m) The Company may impose other requirements as a condition of your Restricted
Units, to the extent the Committee determines, in its discretion, that such
other requirements are necessary or advisable in order to comply with law or
facilitate the operation or administration of this Agreement, your Restricted
Units, or the Plan. To the extent the Company determines in its discretion that
you are required to execute any document or undertaking for this purpose, you
agree to do so.

13. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect any of your previously-granted
Awards in any material way (without your written consent) and is otherwise
consistent with the Plan. The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.

14. Post-Employment Terms Applicable to Insiders.

(a) The terms of this Section 14 shall apply if you are an Insider at any time
during the Period of Restriction for a Unit Tranche, notwithstanding any other
terms of this Agreement, other than Section 3, to the contrary. If a Change of
Control occurs prior to the finding described in Section 14(b), any applicable
terms of Section 3 will supersede the terms of this Section 14.

(b) If the Committee reasonably finds that, at any time during the Period of
Restriction for a Unit Tranche, whether during your employment with the Company
and its Affiliates or thereafter, you directly or indirectly owned any interest
in, managed, controlled, participated in, consulted with, or rendered services,
as an officer, director, employee, partner, member, consultant, independent
contractor or agent, to any person or entities currently engaged in business
activities which compete (or will compete based on the anticipated plans of the
Company at the time of your employment termination) with the business of MetLife
in the United States, United Arab Emirates, Hong Kong (Special Administrative
Region of the People’s Republic of China), Argentina, United Kingdom and/or in
any other country in which MetLife conducts business or has plans to conduct
business during your employment or as of the date your employment terminated,
then, to the maximum extent permissible by law, your Outstanding Unit Tranches
will be immediately forfeit.

(c) Notwithstanding the terms of Section 11 to the contrary, this Section 14
will be construed in accordance with and governed by the laws of the State of
New York, regardless of the law that might be applied under principles of
conflict of laws.

 

8



--------------------------------------------------------------------------------

15. Additional Terms.

(a) You acknowledge that, subject to the terms of Section 15(d) of this
Agreement, the obligation to make each payment due under this Agreement, if any,
shall be the obligation of the Global Affiliate. The obligation to make payments
under this Agreement shall be unfunded and unsecured. In no event shall the
Company be obligated to make payments due under this Agreement. The Global
Affiliate and you agree and acknowledge that, to the extent consistent with
applicable law, neither the Restricted Units, this Agreement, the Plan nor any
rights, obligations, terms and conditions set forth therein or in connection
therewith, constitute securities, negotiable instruments, or derivatives
instruments or transactions.

(b) Payments pursuant to Section 3, which describe how a Change of Control
during the Performance Period will affect your Restricted Units, will be made in
your then-current payroll currency (or another currency of your choosing) at a
reasonable U.S. currency exchange rate chosen in good faith by the Committee or
the Paying Affiliate. Otherwise, any payment due to you will be made in your
then-current payroll currency (or other currency of the Committee’s or Paying
Affiliate’s choosing) at a United States currency exchange rate determined by
the Committee or the Paying Affiliate in the discretion of the Committee or the
Paying Affiliate.

(c) To the extent any separate or additional consideration is necessary under
applicable law to effectuate the parties’ intentions to be bound by the terms of
this Agreement, you agree to pay US$1.00 (One Dollar 00/100 currency of the
United States) to the Global Affiliate, which shall not be refundable to you.

(d) Notwithstanding anything in this Agreement to the contrary, the Committee
may, at any time prior to payment for your Restricted Units, in its sole
discretion, find that the Company or an Affiliate has made an award to you
intended to substitute for the Restricted Units (including but not limited to a
contingent right to acquire Shares), and that such substitute award is subject
to such material terms and conditions that are no less favorable than the
material terms and conditions governing your Restricted Units and that provide
for the same timing for payment as apply to your Restricted Units. Upon such a
finding, the Committee may, in its sole discretion, cancel your Restricted Units
in light of that substitute award without additional compensation to you.

IN WITNESS WHEREOF, the Global Affiliate. has caused this agreement to be
offered to you, and you have accepted this Agreement by the electronic means
made available to you.

 

9